While the photograph in evidence of the mechanism alleged to have injured plaintiff’s hand appears to negate the claim, upon which plaintiff’s case rests, that the gears of the mechanism were exposed and plaintiff’s fingers became caught in the gears, the photograph is not conclusive in its showing and does not warrant dismissal of the complaint without further evidence either.by mechanical drawings or testimony to show that the gears were not exposed. Judgment unanimously reversed and a new trial ordered, with costs to the appellants to abide the event. Present — Peek, P. J., Glennon, Dore, Cohn and Callahan, JJ.